IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11176
                        Conference Calendar



DARRIS D. TEEL,

                                           Plaintiff-Appellant,

versus

ERNEST VALENCIA, Etc.; ET AL.,

                                           Defendants,

AUDRA ALSABROOK, Correctional
Officer III; ET AL.,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:98-CV-116-BA
                       - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Darris D. Teel, Texas state prisoner #656908, appeals from

an order of the magistrate judge dismissing certain claims and

defendants in Teel’s civil rights suit.     When an action involves

multiple parties or multiple claims, any decision that

adjudicates the liability of fewer than all the parties or

disposes of fewer than all the claims does not terminate the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11176
                                 -2-

litigation and is not appealable unless certified under FED. R.

CIV. P. 54(b).   See Thompson v. Betts, 754 F.2d 1243, 1245 (5th

Cir. 1985).   The magistrate judge has not certified the October

23, 1998, order in accordance with Rule 54(b).   This court is

therefore without jurisdiction.   Accordingly, the appeal is

DISMISSED.

     APPEAL DISMISSED.